The action is for damages to plaintiff's automobile resulting from a collision with the automobile of defendant at the intersection of two public highways.
Defendant's refused charge No. 2 seeks to invoke the speed limit provision of subdivision 3, subsec. (b), § 51, Highway Act of 1927, General Acts 1927, p. 367, and its violation as contributory negligence on the part of plaintiff. Its refusal was justified for failure to hypothesize that such negligence "proximately" contributed to the injury. *Page 617 
The evidence presented a clear issue for the jury. No error appears in the court's overruling a motion for new trial on the ground of weight of evidence.
Affirmed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.